Citation Nr: 0016780	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-28 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees secondary to service connected 
residuals of a shell fragment wound to the left thigh; 
paralysis of the sciatic nerve, left; and shell fragment 
wound to the right thigh superficial.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




REMAND

The veteran had active service from February 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for degenerative joint disease of both knees.  

The veteran's claims file indicates that in a statement 
received in May 1976, he claimed entitlement to service 
connection for traumatic arthritis of the left knee.  In a 
November 1976 rating decision, the RO denied entitlement to 
service connection for degenerative joint disease of both 
knees.

The veteran was informed of the November 1976 decision, but 
was not told that the decision had denied entitlement to 
service connection for degenerative joint disease of the 
knees.  In April 1978, the RO issued a rating decision that 
continued the denial of service connection for degenerative 
arthritis of both knees, however, the record does not show 
that the veteran was advised of that decision.

Since the veteran was not informed of the denials of service 
connection, those decisions did not become final as to the 
issue of service connection for arthritis of the knees.  see 
38 U.S.C.A. § 5104(a) (Secretary to provide to each VA-
benefits claimant timely notice of any VA-benefits 
adjudication decision accompanied by "an explanation of the 
procedure for obtaining review of the decision").  In Hauck 
v. Brown, 6 Vet. App. 518 (1994) (per curiam order), the 
Court held that where an appellant "never received 
notification of any denial . . ., the one-year period within 
which to file an NOD, which commences with 'the date of 
mailing of notice of the result of initial review or 
determination,' did not begin to run."  Hauck, 6 Vet. App. at 
519; see 38 U.S.C.A. § 7105(b)(1); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); cf. Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992) (since BVA did not mail decision in accordance 
with the provisions of 38 U.S.C. §7104(e), the 120-day period 
within which to appeal to this Court did not commence to 
run).  See also Kuo v. Derwinski, 2 Vet. App. 662 (1992) 
(Court stated that where an appellant and his representative 
had not properly been furnished with an SOC in accordance 
with 38 U.S.C. § 7105 and the corresponding VA regulations, 
the period in which to appeal the adjudicative determination 
in question never commenced to run, and that the 
determination was, therefore, not final).  Thus, where VA has 
failed to procedurally comply with statutorily mandated 
requirements, a claim does not become final.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999). 

In the absence of notice, the RO's prior denials of the claim 
for service connection for degenerative arthritis of the 
knees did not become final.

During the course of this appeal the veteran has been 
furnished with a statement of the case only as to the 
question of whether new and material evidence has been 
submitted.  He has not been furnished with a statement of the 
case providing de novo review of his claim.  It could be 
prejudicial for the Board to consider the veteran's claim in 
the first instance on a basis not considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the (RO) for the following development:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for degenerative arthritis of the knees.  
If the RO determines that the veteran's 
claim is not well grounded he should be 
informed of the evidence necessary to 
render the claim well grounded.  If the 
RO determines that the claim is well 
grounded it should ensure that it has 
complied with its duty to assist him with 
the development of his claim.

2.  If the benefit sought continues to be 
denied, the veteran should be issued a 
statement of the case on the issue of 
entitlement to service connection for 
degenerative joint disease of both knees, 
including on a secondary basis.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




